Citation Nr: 0100474	
Decision Date: 01/09/01    Archive Date: 01/17/01

DOCKET NO.  99-17 461	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to accrued benefits owed to widow of deceased 
veteran.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and her brother



ATTORNEY FOR THE BOARD

Robert W. Legg, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 1998 decision letter of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, the Commonwealth of Puerto Rico, which denied 
payment to the appellant of accrued benefits.  The deceased 
veteran had active service from June 1951 to April 1954.  The 
appellant is seeking accrued benefits as the daughter of the 
veteran and his deceased widow.


FINDINGS OF FACT

1.  The appellant is the daughter of the veteran and his 
widow.  

2.  The appellant is over the age of 23, and has not alleged, 
nor does the record reflect, that she is permanently 
incapable of self-support.

3.  The appellant has not submitted evidence that she paid 
for funeral expenses of her mother.

4.  There are no amounts due and unpaid the veteran's widow 
at the time of her death.



CONCLUSION OF LAW

Accrued benefits are not payable to the appellant.  
38 U.S.C.A. § 5121 (West 1991); 38 C.F.R. § 3.1000 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant's mother, the veteran's wife, was granted 
nonservice-connected pension benefits in an August 1986 
decision letter.  She continued to receive pension benefits 
until the time of her death on September [redacted], 1997.  
In November 1997, shortly after her death, the RO issued a 
decision letter to the widow terminating her pension benefits 
effective January 1, 1996, as the RO had not received an 
income statement from her.  That decision letter indicated 
that the RO had requested this information from the widow 
shortly before, although a photocopy of that correspondence 
is not of record.  The termination was retroactive, and a 
December 1997 decision letter stated that this resulted in an 
overpayment of benefits to the widow of $2,713.  Other 
information in the claims file reflects that the RO wrote off 
this overpayment due to the widow's death.  

The appellant is the veteran's and widow's daughter.  In a 
September 1956 claim for benefits, the veteran claimed the 
appellant, born in 1955, as a dependent.  He also listed two 
other children as dependents, a son born in 1952, and the 
appellant's twin.  For the purposes of this decision, the 
1956 claim form establishes the appellant's relationship to 
the veteran and the widow.

The appellant is seeking accrued benefits owed to her mother, 
the widow.  Upon the death of a beneficiary, in this case the 
widow, periodic monetary benefits to which she was entitled 
at death under existing ratings or decisions, or those based 
on evidence in a claims file at the date of death, due and 
unpaid for a period of not more than two years prior to 
death, may be paid to qualified persons, such as the 
veteran's children, or a person who paid for funeral expenses 
of the beneficiary.  See 38 U.S.C.A. § 5121 (West 1991); 
38 C.F.R. § 3.1000 (2000).

For VA benefits purposes, the term ''child'' means a person 
who is unmarried and (i) who is under the age of 18 years; 
(ii) who, before attaining the age of 18 years, became 
permanently incapable of self-support; or (iii) who, after 
attaining the age of 18 years and until completion of 
education or training (but not after attaining the age of 23 
years), is pursuing a course of instruction at an approved 
educational institution.   38 U.S.C.A. § 101(4)(a) (West 
1991).

Relevant information in the claims file includes photocopies 
of a statement of expenses paid for the widow's funeral.  The 
statement indicates that the appellant's siblings paid for 
the funeral.  Various medical expense receipts have also been 
received during the course of the appellant's claim, but were 
received after the widow's death.

The appellant was afforded a hearing before an RO hearing 
officer in February 2000.  She stated that she and her 
brother helped her mother complete the various VA forms 
received, and that she did not know about the most recent 
income statement requested by the RO.  The appellant also 
stated that her mother was ill towards the end of her life.  

Initially, the appellant has not established that she is a 
qualified person as envisioned by 38 C.F.R. § 3.1000.  She is 
not under the age of 23, and she has not alleged, nor does 
the record reflect, that she is permanently incapable of 
self-support.  She thus does not fall within the definition 
of "child" under 38 U.S.C.A. § 101(4)(a).  Similarly, from 
the documents she submitted, it does not appear that she 
shared in the funeral expenses of the widow.  Rather, her 
siblings shared in those expenses.  Thus, she has not shown 
that she would fall within the realm of a qualified person 
who paid for the cost of funeral expenses under 38 C.F.R. 
§ 3.1000(a)(4).  From the evidence she has submitted, the 
appellant does not meet the threshold requirement of being a 
qualified person to receive any possible accrued benefits.

As noted above, accrued benefits are those that are due and 
unpaid, based on evidence in a claims file at the date of 
death.  In this claim, the widow received full payment of 
benefits, even to the point of overpayment, and there are no 
benefits that are accrued and unpaid.  While the medial 
receipts submitted by the appellant subsequent to the widow's 
death on September [redacted], 1997 may have in fact changed the 
calculation of pension benefits allowed, as through an income 
deduction, they were not of record at the time of her death.  
Governing statutes and regulation make no provision for a 
grant of benefits to the appellant.  See 38 U.S.C.A. § 5121; 
38 C.F.R. § 3.1000.  "[W]here the law and not the evidence 
is dispositive, the claim should be denied or the appeal to 
the BVA terminated because of the absence of legal merit or 
the lack of entitlement under the law."  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).

The Board acknowledges that it decided the appellant's claim 
in a manner that differs from the RO.  However, the appellant 
has not been prejudiced by this approach.  Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).









ORDER

Accrued benefits are not payable to the appellant.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

